     Case: 3:18-cv-00238-DMB-DAS Doc #: 30 Filed: 03/17/21 1 of 1 PageID #: 383




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

FORREST THOMAS, III                                                                       PETITIONER

v.                                                                          No. 3:18CV238-DMB-DAS

WARDEN TAYLOR, ET AL.                                                                  RESPONDENTS


                           ORDER LIFTING STAY OF PROCEEDINGS

        This matter comes before the court on the motions [27], [29] of the parties to lift the stay the

court imposed [18] on October 4, 2019. The court stayed these proceedings pending the outcome of

the competency hearing in the state trial court, the outcome of which could potentially be dispositive

of the instant petition for a writ of habeas corpus. The trial court received the results of the

competency examination and has issued findings of fact and conclusions of law based upon it:

        The overwhelming weight of the evidence establishes that at the time he entered guilty
        pleas, Thomas had (1) sufficient present ability to consult with his lawyer with a
        reasonable degree of rational understanding; and (2) a rational as well as a factual
        understanding of the proceedings against him. Thus, the Court finds that Thomas was
        competent at the time he entered his guilty pleas. The Court further finds that Thomas’
        guilty pleas were freely, knowingly, and voluntarily given with sufficient factual bases.

Exhibit A1 at 12. Thus, the trial court has conducted a competency hearing and determined that Mr.

Thomas was competent at the time he entered his guilty pleas. The Stay of this case is thus no longer

necessary and is LIFTED.

        SO ORDERED, this, the 17th day of March, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE


        1
          The exhibit referenced in this order may be found attached to the State’s Eighth Notice [27]
of Status and Request to Lift Stay.
